Appeal from a judgment of the Supreme Court (Torraca, J.), entered May 1, 1991 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner argues that his assistant was prevented from interviewing all of petitioner’s witnesses and that he was prevented from using certain witnesses at the hearing. Petitioner, however, agreed to the procedure set forth by the Hearing Officer pertaining to the calling of witnesses and therefore waived any objection as to how the hearing was conducted (see, Matter of Lebron v Coughlin, 169 AD2d 859, lv denied 78 NY2d 852; Matter of Finn v Leonardo, 160 AD2d 1074). In any event, the record reveals that petitioner was not improperly deprived of the services of an assistant or the testimony of certain witnesses at the hearing. Furthermore, the misbehavior report, which was authored by the correction officer who witnessed the incident, coupled with the evidence presented at the hearing, constitute substantial evidence to support the determination that petitioner was guilty of fighting (see, Matter of Johnson v Coughlin, 157 AD2d 991). Petitioner’s remaining contentions have been considered and likewise rejected as being without merit.
Weiss, P. J., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.